Citation Nr: 0705740	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  06-29 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death for purposes of burial benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1945.  He died in July 2005.  The appellant is his 
surviving spouse.

This matter comes of the Board of Veterans' Appeals (Board) 
from September 2005 and January 2006 decisions by which the 
RO granted entitlement to burial benefits at the rate awarded 
when the veteran's death is not service connected but denied 
service connection for the cause of the veteran's death.  

The appellant requested a hearing before a Veterans Law 
Judge.  She withdrew that request in October 2006.  
Accordingly, the Board will proceed with consideration of the 
appellant's claim based on the evidence of record, as she has 
requested.  See 38 C.F.R. § 20.704(e) (2006).  

This case has been advanced on the Board's docket due to good 
cause shown.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2006).  


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for limitation of motion of the right (major) 
shoulder, probably due to periarticular fibrositis, and 
recurrent dislocations (40 percent); residuals of right foot 
cold injuries (20 percent); residuals of left foot cold 
injuries (20 percent); tinnitus (10 percent); bilateral 
hearing loss (zero percent); and multiple abrasions of the 
right leg (zero percent).  His combined disability rating at 
death was 70 percent.

2.  The veteran's immediate cause of death was end stage 
renal failure due to hypertension due to peripheral vascular 
disease (PVD) due to Parkinson's disease.

3.  The evidence of record does not show a service-connected 
disability materially or substantially contributed to the 
cause of the veteran's death or that such hastened death.


CONCLUSION OF LAW

The criteria for entitlement to burial benefits based on 
service-connected death have not been met.  38 U.S.C.A. § 
2307 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.312, 3.1600 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  
In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in a December 2005 letter, the RO notified the 
appellant of the information and evidence needed to 
substantiate and complete her claim, and of what part of that 
evidence she was to provide and what part VA would attempt to 
obtain for her.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also advised the appellant to identify 
any additional information that she felt would support her 
claim and to send VA any relevant evidence in her possession.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  

The Board acknowledges that the content of the initial VCAA 
notice provided to the appellant in this case may not have 
been sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the appellant has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below, as the claim is denied.

In summary, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies have 
resulted in prejudice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the appellant. 
Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post-service VA and private medical records.  The 
veteran's death certificate is of record.  In a signed 
statement dated in December 2005, the appellant indicated 
that she had no further evidence to submit.  Finally, the RO 
obtained a VA medical opinion in furtherance of the 
appellant's claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Discussion

For the purposes of burial benefits, if a veteran dies as a 
result of a service- connected disability or disabilities, an 
amount may be paid toward the veteran's funeral and burial 
expenses including the cost of transportation of the body to 
the place of burial.  38 U.S.C.A. § 2307; 38 C.F.R. §§ 
3.1600(a), 3.1601-3.1610.
The appellant is entitled to receive burial benefits on a 
service-connected basis if the evidence establishes that a 
disability incurred or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.312; see also Combee v. Brown, 
34 F.3rd 1039 (Fed. Cir. 1994).  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather, the evidence must show that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c).  
Where the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3).

The death certificate reflects that the veteran died on July 
[redacted], 2005.  The immediate cause of death was listed as end 
stage renal failure due to hypertension due to PVD due to 
Parkinson's disease.  Another significant condition 
contributing to death but not resulting in the underlying 
cause was listed as dyslipidemia.  

In an August 2005 statement, the veteran's treating 
physician, V.E. Vahle, M.D., who also signed the death 
certificate, listed the causes of death as follows:  1. end 
stage renal disease, 2. PVD, 3. cardiovascular disease, 4. 
hypertension, 5. Parkinson's disease, 6. dyslipidemia, 7. 
hiatal hernia with gastroesophageal reflux disease, 8. status 
post cholecystectomy, 9. benign prostatic hypertrophy with 
chronic renal obstruction, and 10. stent placement for 
coronary artery disease.  Dr. Vahle stated that the veteran 
had PVD of the lower extremities and that the service-
connected residuals of cold injuries of the feet more likely 
than not aggravated the veteran's PVD in later years.  

In November 2005, the RO sought a VA medical opinion 
regarding the likelihood that the veteran's service-connected 
cold injuries were related to his subsequent PVD.  The VA 
examiner indicated that he had reviewed the entire claims 
file as well as all clinical records from the Lincoln VA 
Medical Center, where the veteran received VA medical 
treatment.  The examiner listed the following medical 
problems: accretions on teeth, urinary incontinence, allergic 
rhinitis, abnormality of gait, hyperlipidemia, ideoperipheral 
neuropathy, paralysis agitans, dizziness and giddiness, 
hearing loss, hypertension, arteriosclerotic cardiovascular 
disease, other psoriasis, benign prostate hypertrophy, and 
osteoarthrosis.  According to the examiner, it appeared that 
the veteran had numerous medical issues resulting from 
advancing progression of disease with age.  The examiner 
asserted that he would be compelled to resort to speculation 
if he were to conclude that the veteran's cold injuries of 
the feet were related to his PVD.  This information was 
unknown, and there was no specific or current testing 
available that would indicate whether the PVD was due to the 
natural progression of the disease with age or whether it was 
caused by cold exposure in service.  A finding of a nexus 
between the service-connected cold injuries and PVD would 
entail speculation.

According to Dr. Vahle, the veteran had PVD of the lower 
extremities, and the service-connected residuals of cold 
injuries of the feet more likely than not aggravated his PVD 
in later years.  Dr. Vahle, however, did not assess the 
degree to which the veteran's cold injuries aggravated the 
PVD of the lower extremities and did not indicate whether 
such aggravation was significant or material or what the 
basis of his conclusion was.  In any event, however, the 
Board chooses to credit the opinion of the VA examiner.  The 
VA examiner had access to the entire claims file as well as 
to all of the veteran's VA medical records.  The VA examiner, 
moreover, provided a full and thorough rationale for his 
conclusion that the finding of a nexus between the veteran's 
PVD and cold injuries would entail speculation.  Dr. Vahle's 
medical opinion was somewhat conclusory, unsubstantiated, and 
not necessarily based on a review of the record in its 
entirety.  The Board, therefore, is not persuaded by his 
conclusions and will rely on the VA medical opinion because 
it is of greater probative weight.  The Board reminds the 
appellant that VA decision makers have discretion to accept 
or reject pieces of evidence provided that sufficient reasons 
and bases are set forth explaining such actions.  Hayes v. 
Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992).
The Board cannot grant service connection for the cause of 
the veteran's death based on the fact that he sustained cold 
injuries in service and later developed PVD, one of the 
causes of death.  According to the VA examiner, a finding of 
a nexus between the service-connected cold injury residuals 
and PVD would involve speculation, and service connection 
cannot be granted based on mere conjecture.  See e.g., Warren 
v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992); Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (holding that 
service connection may not be based on a resort to 
speculation or even remote possibility, and medical opinions 
that are speculative, general, or inconclusive in nature 
cannot support a claim).  Service connection for the cause of 
the veteran's death, therefore, is not warranted because a 
preponderance of the evidence is against such a conclusion.  
38 C.F.R. § 3.312.

Because the veteran's death is not service connected, the 
appellant is not entitled to receive burial benefits on a 
service-connected basis.  38 U.S.C.A. § 2307; 38 C.F.R. §§ 
3.1600(a), 3.1601-3.1610.  As stated above, she has received 
burial benefits in the amount paid when the veteran's death 
is not service connected. 


ORDER

Entitlement to burial benefits based on service-connected 
death is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


